              Case 3:20-cv-00172-MMC Document 26 Filed 06/16/20 Page 1 of 4




 1 James C. Pistorino (SBN 226496)
     james@dparrishlaw.com
 2 Parrish Law Offices
   224 Lexington Dr.
 3
   Menlo Park, CA 94025
 4 Telephone: (650) 400-0043

 5 Attorneys for Plaintiff

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8

 9 MR. GARY ZIEROTH as the representative of        )     Case No. 3:20-cv-00172-MMC
   the estate of MRS. SHARON ZIEROTH,               )
10                                                  )
           Plaintiff                                )
11                                                  )
                                                    )     PLAINTIFF’S OPPOSITION TO
12          v.                                      )     DEFENDANT’S MOTION FOR AN
                                                    )     EXTENSION OF TIME
13   ALEX AZAR, in his capacity as Secretary of the )
     United States Department of Health and Human )
14   Services,                                      )
                                                    )
15                                                  )
             Defendant
                                                    )
16                                                  )
                                                    )
17
            The Secretary’s request for a 90-day extension to oppose Plaintiff’s motion for summary
18
     judgment should be denied.
19

20          After waiting 24 of the 28 days until the Secretary’s opposition is due, the Secretary

21 requests a 90-day extension so that he can “consider” his position and that, thereafter, he “may

22 take some action.” Given the absolute lack of any commitment to do anything or even how

23

24

25

26

27

28

     Case No. 3:20-cv-00172-MMC
     Opposition to Extension                         1
              Case 3:20-cv-00172-MMC Document 26 Filed 06/16/20 Page 2 of 4




 1 anything the Secretary might do could effect this case, there is simply no reason to further delay

 2 resolution of this matter. 1

 3
            Even if the Secretary completely withdrew the Ruling that was used to deny coverage of
 4
     CGMs as not medical devices, that would have no effect on this litigation. This litigation
 5
     concerns the Secretary’s past rejections of Mrs. Zieroth’s claims. Thus, nothing the Secretary
 6
     does now will change Mrs. Zieroth’s demand for payment of her past claims. Moreover, even if
 7

 8 the Secretary was prepared to pay all of Mrs. Zieroth’s claims, as discussed during the April 10,

 9 2020 Case Management Conference, Plaintiff is unwilling to settle this action on any terms. In
10 order to benefit other diabetics, Plaintiff seeks a judicial determination regarding both the Ruling

11
     and the Secretary’s base position a CGM is not durable medical equipment.
12
            Moreover, the Secretary’s request is not consistent with FED.R.CIV.P. 1 (“just, speedy,
13
     and inexpensive determination”). Pursuant to this Court’s Local Rules, this case began with a 90
14

15 day delay after service. The Secretary then requested an additional 10 day delay to Answer and

16 serve the Record. Then the Secretary waited an additional 24 days to even make his request for

17 yet another delay. Thus, so far, four of the five months of this litigation has been consumed

18 simply waiting for the Secretary to take some step. Forcing the Plaintiff to wait yet three more

19
   months with no guarantee of any difference (and no identified way that the delay would impact
20
   resolution of this case) is neither just nor speedy. Indeed, the fastest way to resolve this matter is
21

22

23   1
       The Secretary’s request (and especially the length) suggests litigation tactics. Currently
     pending in the District of Columbia is a class action where the identical issues in this case are
24   being litigated. See Lewis, et al. v. Azar, Case No. 18-cv-2929 (D.D.C.) (Walton, J.). The
     Secretary’s representative in this case (Mr. Bickford) also represents the Secretary in the Lewis
25   case. A hearing on considering when to take up motions for summary judgment is scheduled for
     July 9, 2020 and a class certification hearing is scheduled for September 1, 2020. Thus, by
26   seeking an extension in Mrs. Zieroth’s case beyond September 1, 2020, the Secretary is seeking
     to ensure that a possible decision by this Court will have no impact on the class action litigation
27   until well after the class certification hearing.
28

     Case No. 3:20-cv-00172-MMC
     Opposition to Extension                          2
                 Case 3:20-cv-00172-MMC Document 26 Filed 06/16/20 Page 3 of 4




 1 to maintain the current schedule which will have the briefing on Plaintiff’s motion completed by

 2 the end of next week. 2

 3
               Finally, pursuant to Local Rule 6-3(a)(3), a motion to change time must identify the
 4
     “substantial harm or prejudice” that will result if the current deadline is not modified. No such
 5
     substantial prejudice is identified in the Secretary’s papers. In paragraph 4 of the Bickford’
 6
     Declaration, the Secretary asserts the “prejudice will accrue to the parties, who would be forced
 7

 8 to continue adversarial briefing that may prove unnecessary.” How the briefing could prove

 9 unnecessary is not identified. Further, of course, Plaintiff has already filed its motion for
10 summary judgment. Thus, the Secretary appears to indicate that the “prejudice” is that the

11
     Secretary will have to respond to the motion for summary judgment that the Secretary caused by
12
     denying Mrs. Zieroth’s claims and denying the allegations of the Complaint. That is not
13
     “prejudice” of any kind, much less “substantial prejudice.” The Bickford’ Declaration also
14

15 alleges (apparently) that a “prejudice” is that this Court will have the parties’ papers while the

16 Secretary “was reconsidering his views.” Again, given the lack of any identification of how

17 anything the Secretary might (or might not) do could effect this case, no prejudice or “substantial

18
     prejudice” has been identified with maintaining the schedule.
19
               Conversely, Plaintiff (and potentially many other persons) would be prejudiced by
20
     delaying the resolution of this case. During her lifetime, the Secretary denied Mrs. Zieroth’s
21
     claims for coverage on grounds that three courts had already rejected and ordered the Secretary
22

23 to pay attorney’s fees for even litigating the matter. The Secretary’s unreasonable behavior

24 forced Mrs. Zieroth to file suit to obtain coverage which her grieving husband is continuing in

25

26

27
     2
         Plaintiff intends to file a reply very promptly.
28

     Case No. 3:20-cv-00172-MMC
     Opposition to Extension                                3
             Case 3:20-cv-00172-MMC Document 26 Filed 06/16/20 Page 4 of 4




 1 her name. The Secretary seems intent on maximizing the amount of time Mr. Zieroth will have

 2 to deal with this matter and that is obviously a prejudice to Mr. Zieroth.

 3
            The Secretary’s request should be denied.
 4

 5
     Dated: June 16, 2020                 Respectfully submitted,
 6

 7
                                                  PARRISH LAW OFFICES
 8

 9                                                /s/ James C. Pistorino____________
                                                  James C. Pistorino
10                                                Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:20-cv-00172-MMC
     Opposition to Extension                         4
